Title: From Benjamin Franklin to Richard Oswald: Unsent Draft, 26 June 1782
From: Franklin, Benjamin
To: Oswald, Richard


Dear Sir,Passy, June 26. 1782
In the Note that you show’d me it is said, that “Mr Oswald may be vested with any Character or Commission that he and Dr F. shall think proper;” or to that purpose: and you desire my Sentiments.— We should be willing to treat with such Persons as the King may think fit to appoint.— I am however very sensible of the Kindness that appears in Lord Shelburne’s offering me any Appearance of Influence in that Choice, and I esteem it as a Proof of his sincere Desire of making with us a good Peace.— I can have no Objection to Mr Grenville, who is already appointed to treat with the King of France or his Ministers, or the Ministers of any other Prince or State whom it may concern; as he informs me: And as soon as the Enabling Act is pass’d, and the States of America are acknowledg’d to be such, I suppose the Words of that Commission may be clearly interpreted to mean & include those States, in the Understanding of your Government, with those of Spain & Holland. At present it seems dubious. And as your long Residence in America has given you a Knowledge of that Country its People, Circumstances, Commerce, &c. which added to your Experience in Business may be useful to both sides, in facilitating & expediting the Negociation, I cannot but wish that you may be join’d with Mr Grenville in the Commission, at least for the Part which relates to America; or if that Should seem in any Respect inconvenient, than that you might be, in a distinct Commission, named as Plenipotentiary to treat with the Plenipotentiaries of America particularly. This is what occurs to me. With great and sincere Esteem, I have the honour to be, Dear Sir, Your This Draft being shown to Mr Oswald & he not Chusing that his Showing me Lord S’s Note should be mention’d, I first cros’d it out, but afterwards new model’d the whole the Draft is in red Ink
R Oswald Esqe
